Citation Nr: 1542741	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  14-14 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to automobile and adaptive equipment, or adaptive equipment only.


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to October 1966.  The Veteran was declared incompetent for VA purposes in October 1999.  The instant claim was filed and prosecuted by his appointed fiduciary.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

Though the Veteran is in receipt of nonservice-connected pension benefits, he is not service-connected for any disability.  


CONCLUSION OF LAW

The criteria for financial assistance in the purchase of an automobile and adaptive equipment, or for adaptive equipment only, have not been met. 38 U.S.C.A. §§ 3901, 3902 (West 2014); 38 C.F.R. § 3.808 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The facts are not in dispute; resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations used in determining entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile and adaptive equipment, or for adaptive equipment only.  Accordingly, there is no indication that any additional notice or development would aid the Veteran in substantiating his claim, and any deficiency of notice or of the duty to assist constitutes harmless error.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established).

The Veteran's fiduciary, on his behalf, seeks entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile and adaptive equipment, or for adaptive equipment only.  She maintains that it is difficult for the Veteran to walk for any distance, and that he uses a scooter or a wheelchair.  She states that it is difficult to transport the Veteran to and from medical appointments in his current condition.  

The claim must be denied, however, because certificates of eligibility for financial assistance in the purchase of an automobile and adaptive equipment may only be awarded to veterans with service-connected disabilities.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.

Here, though the Veteran has long been in receipt of nonservice-connected pension benefits, he is not service-connected for any disability whatsoever, including the disabilities resulting in his current difficulties with ambulation.  The lack of a service-connected disability means that the claim must be denied as a matter of law.  Though the Board is sympathetic to the Veteran, it has no authority to grant benefits that are not authorized by law on an equitable basis.  


ORDER

Entitlement to automobile and adaptive equipment, or adaptive equipment only is denied.



____________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


